Citation Nr: 1203547	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  04-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disability to include residuals of pneumonia, chronic pulmonary disease, and pulmonary fibrosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from December 1963 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in May 2010, the Board reopened the claim of service connection for residuals of pneumonia and remanded the claim for adjudication on the merits.  

In October 2011, the Veteran requested a 30 day extension in order to submit additional evidence.  Since additional development is needed, requiring that the claim be remanded, the Board denies the request for an extension.  The Veteran may submit any additional evidence directly to the Regional Office while the claim is being developed. 

The claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In a decision in October 1997, the Board denied service connection for residuals of pneumonia.  In a decision in May 2010, the Board reopened the previously denied claim of service connection, and then remanded the claim for adjudication on the merits.




VA records in 1998 show that the Veteran was referred for evaluation of gastroesophageal reflux disease, a service-connected disability, exacerbating pulmonary fibrosis.  

The theory of secondary service connection requires further procedural and evidentiary development before deciding the claim on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on a claim of secondary service connection.

2.  Schedule the Veteran for a VA examination by a pulmonary specialist to determine:

a).  Whether the Veteran has current residuals of pneumonia, and if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current residuals of pneumonia are related to pneumococci or streptococci infections in service;  

The VA examiner is also asked to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that 



b).  Chronic obstructive pulmonary disease is related to pneumococci or streptococci infections in service; or, 

c).  Pulmonary fibrosis is caused by or aggravated by service-connected gastroesophageal reflux disease. 

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of either chronic obstructive pulmonary disease or pulmonary fibrosis beyond the natural clinical course due to service-connected gastroesophageal reflux disease. 

In formulating the opinion, the VA examiner is asked to consider the following evidence:

The service treatment records show that in August 1965 a throat culture showed pneumococci and the assessment was bronchitis.  In September 1965, a sputum culture was positive for streptococci.  And a chest X-ray showed an infiltrate in the right lower lobe.  In March 1966, in October 1966, and on separation examination, chest X-rays were normal. 

After service, chest X-rays in July 1974 showed pulmonary scarring in the left lower lobe. In March 1993, a CT scan was consistent with lung fibrosis.  On VA examination in August 1993, the diagnoses were pneumonitis by history in-service, left perihilar fibrosis, and chronic bronchitis.  



On VA examinations in January 2000 and in September 2003, history included pre-teen smoking and cessation in the 1980s.  The pertinent diagnoses were as chronic obstructive pulmonary disease and interstitial idiopathic pulmonary fibrosis.

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential factors, when the in-service findings are not more likely than any other to cause chronic obstructive pulmonary disease or the service-connected gastroesophageal reflux disease is not more likely than any other to either cause or aggravate the Veteran's current pulmonary disability and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

3.  After the above has been completed, adjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



